Citation Nr: 1452806	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-13 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Service connection for sleep apnea. 

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2013, the Board remanded the appeal for service connection for sleep apnea to the Agency of Original Jurisdiction (AOJ) for additional development, to include a VA examination.  The additional development was accomplished, and the Board concludes that the AOJ substantially complied with the October 2013 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a higher initial rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current disability of sleep apnea.

2. The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did he experience symptoms of sleep apnea in service.

3. Sleep apnea is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in May 2010, prior to the initial adjudication of the claim for service connection for sleep apnea in February 2011. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The May 2010 letter also notified the Veteran of VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, a December 2013 VA examination report, post-service treatment records, as well as lay statements by the Veteran, his mother, and coworker in support of the claim.  

The Board notes that some of the service treatment records have not been associated with the claims file.  In a December 2008 duty to assist letter, VA informed the Veteran that service treatment records are unavailable and that all efforts to obtain such information have been exhausted.  Moreover, the Veteran has stated that he did not seek treatment for sleep disturbance during service because sleep studies were not conducted during his service tenure and because it was not common for military personnel in a combat unit to seek medical treatment for sleep problems.  See June 2010 statement by Veteran's mother; March 2011 VA Form 9.  Accordingly, there can be no prejudice to the Veteran as a result of the absence of these records because, even were service treatment records to be located, such records would not show treatment for sleeping problems as per the lay statements of record; therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Upon remand by the Board in October 2013, the Veteran was afforded a VA examination in December 2013, which the Board finds to be adequate for the purpose of deciding this appeal.  The examination report contains all the findings needed to decide the claim for service connection for sleep apnea, including the Veteran's history and a rationale for the opinion given.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2014), and 3.309(a) do not apply to the claim for service connection for a sleep apnea.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Analysis for a Sleep Apnea

The Veteran contends that service connection is warranted because sleep apnea is directly related to service.  Specifically, he stated that, as an infantry soldier during service, he was scheduled for guard duty during irregular hours and would go without decent sleep for days at a time, which he asserts resulted in the currently-diagnosed sleep apnea.  See February 2011 Notice of Disagreement on VA Form 9. 

The Board finds that the Veteran has a current disability of sleep apnea.  An April 2010 sleep study at the San Antonio Sleep Center is the first notation of record that the Veteran has a diagnosis of sleep apnea, and the Veteran has been on a continuous positive airway pressure (CPAP) machine treatment since then.  A December 2013 VA examination report confirms the diagnosis of sleep apnea.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that currently-diagnosed sleep apnea did not begin during service and is not related to service, that is, was not incurred in service.  The Veteran separated from service in 1976.  He was first diagnosed with sleep apnea in an April 2010 sleep study which, notably, is over 30 years after service.  The Veteran did not sustain an injury or disease in service to which sleep apnea can be related, nor was there an event, including symptoms of sleep apnea, during service to which the currently diagnosed sleep apnea could be related.  

Apnea means the "cessation of breathing," while sleep apnea refers to a "transient period of cessation of breathing during sleep."  It may result in hypoxemia and vasoconstriction of pulmonary arterioles, producing pulmonary arterial hypertension."  See Dorland's Illustrated Medical Dictionary, 116-117 (32nd ed. 2012).  The Board finds that the Veteran is not competent to report that he had periods of cessation of breathing during service because the Veteran cannot make such observations while he is sleeping.  The record shows no other evidence that the Veteran had any periods of cessation of breathing during sleep in service.  The available service treatment records do not reflect any complaints related to sleep apnea in service.  The Veteran had no respiratory complaints in service.  Without a finding of apnea, based either on sleep studies or on lay observation by someone other than the Veteran, there necessarily is no sleep apnea in service. 

The Veteran's mother wrote that the Veteran did not snore or have trouble sleeping prior to service, and that the Veteran wrote to her during service that he had an irregular guard duty schedule, which caused him to go days without sleep, which affected his sleep.  The Veteran's mother wrote that she observed the Veteran after he came back from service in 1976, and that the Veteran snored and had trouble sleeping.  See April 2010 statement by the Veteran's mother; February 2011 Notice of Disagreement on VA Form 9.  Notably, the statement does not indicate any reports to her by the Veteran of apneas or daytime sleepiness during service, and does not report sleepiness without a temporal cause (irregular guard duty) or symptoms of a chronic nature, as the sleep disruption was reported to have occurred simultaneously with irregular guard duty schedule.  The mother's statement does not indicate that the Veteran experienced apneas during service or during the period after service when she observed him, or that he ever reported or complained of apneas, or that the Veteran had unexplained sleep interruption or daytime sleepiness during service, or daytime sleepiness during the post-service period that she observed him.  

In an April 2010 statement, a coworker reported that during the current employment he had seen the Veteran choke and gasp for air at his house and another time at work.  The coworker also wrote that he observed the Veteran very tired and red-eyed during work hours, and that the Veteran told him that this happened a lot and had happened in the years after service.  The coworker does not indicate that he knew the Veteran during service, during the immediate post-service years almost 30 years prior, or at any time prior to the post-service period of employment.  The coworker's statement constitutes evidence against a finding of in-service onset of sleep apnea symptoms because, according to the coworker, the Veteran told him that his daytime fatigue and exhaustion as well as choking and gasping for air happened in the years after service.  

Other evidence that also shows that the Veteran did not have symptoms of sleep apnea in service or after service includes an August 1977 reserve examination report, rendered more than a year after active service separation, which showed that the Veteran had a normal respiratory evaluation.  A concurrent report of medical history showed that the Veteran at that time, in the more proximate post-service period, denied frequent trouble sleeping, while at the same time reporting other complaints such as stomach, liver, or intestinal trouble.  Had sleep apnea symptoms been present at any time during treatment or examination, either by history or current complaints, or as clinical findings by the treating medical professional or medical examiner, such would have been noted as history, complaints, or findings in the treatment record or examination report.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

In March 2007, the Veteran reported to K.L., M.D., that insomnia has been noted for the past three years; K.L., M.D., assessed that the Veteran had fatigue at that time.  The Board finds that the Veteran's report to K.L., M.D., of sleep disturbance onset in approximately 2004 to be more probative than the more recent lay assertions by the Veteran and his mother of in-service onset of symptoms of sleep apnea, because an individual is more likely to provide accurate reports to a treating physician in order to insure receipt of the best and most suitable medical care for the condition complained of.  

Accordingly, the Veteran's sleep disturbance complaints and treatment as shown by the record were first made in March 2007 and refer to symptoms of sleep disturbance starting in March 2004, at the earliest.  The Veteran's sleep apnea complaints, treatment, and diagnoses as shown by the record were made after the April 2010 sleep study, over 30 years after service separation.  The lay statements of record, both by the reference to post-service onset of symptoms of sleep apnea, and by the itemization of symptoms alleged to be attributed to sleep apnea during or soon after service that do not include "apneas" or daytime sleepiness, tend to show the absence of signs or symptoms of sleep apnea until decades after service.  The Board finds that such absence of complaints, findings, or treatment during service or post-service until sleep apnea was credibly reported to have had onset of symptoms in 2004 and diagnosed in April 2010, is highly probative, contemporaneous evidence, along with other factors, showing that sleep apnea symptoms did not manifest in service or for years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

The Board finds that the weight of the lay and medical evidence demonstrates that currently-diagnosed sleep apnea is not otherwise etiologically related to service.  Upon remand by the Board in October 2013, the Veteran underwent a VA examination in December 2013.  The December 2013 VA examiner opined that sleep apnea was less likely than not incurred in or caused by active military service.  In reaching this conclusion, the December 2013 VA examiner explained that, upon review of the medical records, while the Veteran now has a diagnosis of sleep apnea, there is no nexus to military service.  The December 2013 VA examiner further explained that sleep apnea is usually due to a mechanical obstruction in the hypopharynx and not a result of irregular sleep patterns such as caused by being in guard duty or night patrol.  Finally, the December 2013 VA examiner stated that with all due respect to the statements made by the Veteran's mother and friends in support of the claim, the Veteran's sleep apnea would have presented much earlier than the 34 years it took for this diagnosis to be made had it been related to service.  

The Board finds that the December 2013 VA examination report is highly probative with respect to service connection for sleep apnea, and is adequately based on objective findings as shown by the record, and accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the December 2013 VA examination report provides competent, credible, and probative evidence which shows that currently-diagnosed sleep apnea is not etiologically related to service.  This opinion is consistent with the factual findings in this case of no in-service symptoms of sleep apnea and post-service onset of symptoms of sleep apnea.  

While the Veteran is competent to report the symptoms that he is able to observe through his senses, he has not identified the presence of sleep apnea symptoms in service.  The Veteran has not alleged that he was aware of any episodes of apnea while sleeping in service.  Insomuch as the Veteran in this case contends that service connection is warranted for sleep apnea, the Board finds that, under the facts of this case that show no symptoms of apnea in service or until almost 30 years after service, the Veteran is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  A complex disorder such as sleep apnea, that requires the observations and assessments of medical professionals while the subject is asleep, is too complex a disorder that requires special testing (sleep study) to diagnose so a lay person is not competent to diagnosis.  In this case, post-service treatment records show that sleep apnea was not diagnosed until April 2010, and symptoms of sleep apnea are not credibly reported to have begun until decades after service in 2004.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that sleep apnea was not incurred in service nor is it otherwise related to service.  The preponderance of the evidence of record is against a finding that an in-service injury, disease, or even event (including symptoms of sleep apnea) occurred during service; therefore, there is no in-service injury, disease, or event to which sleep apnea could be related by competent opinion.  The preponderance of the competent medical evidence also demonstrates that the sleep apnea is not related to service.  As the preponderance of the evidence is against the claim for service connection for sleep apnea, the benefit of the doubt doctrine is not for application, and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.



REMAND

Initial Rating for Bilateral Hearing Loss

In a January 2014 rating decision, the AOJ granted service connection for bilateral hearing loss, initially assigning a noncompensable (zero percent) rating.  In a February 2014 notice of disagreement, the Veteran appealed the assignment of a noncompensable initial rating for bilateral hearing loss.  See February 2014 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. 
§§ 19.9, 20.200, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to entitlement to a higher initial rating for bilateral hearing loss is to give the AOJ an opportunity to issue a statement of the case.  Accordingly, the issue of entitlement to a higher initial rating for bilateral hearing loss is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a higher initial rating for bilateral hearing loss.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


